Exhibit 10.1

SPROUTS FARMERS MARKET, INC.

5455 East High Street, Suite 111

Phoenix, Arizona 85054

 

November 29, 2018

 

 

Amin N. Maredia

c/o Sprouts Farmers Market, Inc.

5455 East High Street, Suite 111

Phoenix, Arizona 85054

 

Re:Resignation as Chief Executive Officer and Director

 

Dear Amin:

 

I want to express to you on behalf of the Board of Directors of Sprouts Farmers
Market, Inc. (the “Company”) our appreciation for your service to the Company as
Chief Executive Officer and a member of the Board of Directors. This Separation
Agreement (“Agreement”) confirms our mutual agreement regarding the terms and
conditions of your resignation as Chief Executive Officer and Director of the
Company. The Company agrees to provide you with certain payments (as set forth
in Paragraph 3) as consideration for your agreement to the provisions set forth
below, including without limitation a general release of claims in favor of the
Company in a form to be provided to you. (the “Release”).  

 

Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Amended and Restated Employment Agreement between you
and the Company entered into and effective August 6, 2015 (the “Employment
Agreement”).  

 

You and the Company agree as follows:

 

 

1.

Concluding Employment.

 

 

a.

You acknowledge that you hereby resign from employment with the Company and each
of its direct or indirect subsidiaries effective December 30, 2018 (the
“Separation Date”). You further acknowledge your resignation from the Company’s
Board of Directors effective on the Separation Date. The Company hereby accepts
your resignation from employment and service on its Board of Directors.

 

 

b.

Upon the Separation Date, you will no longer hold any officer or director
position, or any other position, with the Company or any of its direct or
indirect subsidiaries or its charitable foundation.  

 

 

c.

During the period commencing on the Separation Date and continuing through March
31, 2019 (the “Consulting Period”), you agree to serve as a consultant to the
Company and to perform such services as reasonably requested by the Company (the
“Consulting Services”).

 

 

--------------------------------------------------------------------------------

 

 

d.

The Separation Date shall be the termination date of your employment for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through the Company except as otherwise provided herein.

 

 

2.

Compensation.  Your total and final compensation, payments and benefits from the
Company shall be as follows (subject to applicable deductions and withholdings):

 

 

a.

You will receive your annual Base Salary, payable in accordance with the
Company’s payroll practices, and continue to participate in all Company benefit
plans in which you currently participate, through the Separation Date.

 

 

b.

You will receive a lump sum payment for any reimbursable expenses incurred
during the performance of your duties on behalf of the Company that have been
incurred, but not paid, as of your Separation Date.

 

 

c.

You will receive a lump sum payment for any other benefits or compensation that
have been accrued or earned, but not paid, as of your Separation Date.

 

 

3.

Consideration. As consideration for, among other things, your provision of the
Consulting Services and your compliance with the other terms and conditions of
this Agreement, you will be entitled to the following payments and benefits (in
each case subject to applicable withholding taxes):

 

 

a.

An amount equal to $3,312,468, representing the sum of (i) two times your annual
base salary and (ii) the annual bonuses payable to you in respect of 2016 and
2017, payable in installments in accordance with the Company’s regular payroll
practices, commencing with the first payroll period after the 6-month
anniversary of the Separation Date, and ending with the payroll period
coincident with or next following the twenty-four (24) month anniversary of the
Separation Date, with the first such installment to include all amounts that
would have been paid had installments commenced on the first payroll period
following the Separation Date.

 

 

b.

You will be eligible to receive an annual bonus for the 2018 fiscal year,
determined without regard to your termination of employment and payable in
accordance with the Company’s normal payroll procedures at the time 2018 bonuses
are paid to its executive officers.

 

 

c.

You will receive reimbursement for any premiums you pay for continued health
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) during the twenty-four (24) month period following the
Separation Date.

 

 

d.

In respect of the vesting of your outstanding RSUs, Restricted Shares,
Performance Shares and Stock Options that would otherwise vest in March, 2019,
your employment will be treated as continuing through the end of the Consulting
Period.   

--------------------------------------------------------------------------------

 

For the avoidance of doubt, all other stock, stock unit and stock option awards
that are unvested as of the Separation Date will terminate as of the Separation
Date. With respect to any stock options that remain outstanding as of the
Separation Date, your employment will be treated as having terminated at the end
of the Consulting Period for purposes of determining the period of time during
which you may exercise them (e.g., such that such options will terminate no
later than the 90th day following March 31, 2019).

 

 

4.

Release.  As a condition of your entitlement to the payments and benefits set
forth in Paragraph 3, you must timely sign, return and not revoke the
Release.  You must sign and return the Release no earlier than the Separation
Date, and no later than December 31, 2018.  Once you sign the Release, you will
have a period of seven days to revoke it.  The Release will become effective
after the expiration of such revocation period, assuming you have not in fact
exercised your right to revoke the Release.

 

 

5.

No Other Entitlements.  You understand and agree that the compensation, payments
and benefits provided for in Paragraph 3 of this Agreement are in excess of
those to which you may be entitled from the Company.  Once the Company has made
to you the payments provided for in Paragraph 3 of this Agreement, you
acknowledge and agree that you will have received all entitlements due from the
Company relating to your employment with the Company, including but not limited
to, all wages earned, sick pay, vacation pay, bonus awards, and any paid and
unpaid personal leave for which you were eligible and entitled, and that no
other entitlements are due to you other than as set forth in this Agreement.

 

6.

Employment Agreement. The Employment Agreement shall be terminated as of the
Separation Date.  Neither you nor the Company will have any further obligation
under the Employment Agreement following the Separation Date, including but not
limited to severance compensation, provided that your obligations under Sections
6.1 and 6.4, and the Company’s obligations under Section 6.1, will continue in
force, as will the procedural provisions of Section 6 that relate to such
sections, and the provisions of all such sections are hereby incorporated
herein. Except for purposes of Paragraph 3(d) above, you will no longer be
deemed an employee of the Company as of the Separation Date.

 

 

7.

Confidentiality, Work Product and Non-Competition and Non-Solicitation. You
hereby reaffirm your agreement to abide by the terms of the Confidentiality,
Non-Competition, and Non-Solicitation Agreement dated as of May 26, 2015.

 

 

8.

Permitted Conduct.  

 

a.

Subject to your ethical obligations, the attorney-client privilege, the attorney
work product doctrine, and/or any other applicable privileges of the Company,
nothing in this Agreement or the Release shall prohibit or restrict you
from:  (i) making any disclosure of relevant, necessary and truthful
non-privileged information or documents in connection with any charge, action,
investigation, or proceeding relating to this Agreement or as required by law or
legal process or (ii) participating, cooperating, or providing truthful
testimony in any charge, action, investigation, or proceeding with, or providing
non-privileged information to, any self-regulatory

--------------------------------------------------------------------------------

 

organization, governmental agency or legislative body, or the Company’s Legal
Department, provided that, to the extent permitted by law, upon receipt of any
subpoena, court order or other legal process compelling the disclosure of any
such information or documents, you give prompt written notice to Sprouts Farmers
Market, Inc., 5455 East High Street, Suite 111, Phoenix, Arizona 85054,
attention Chief Legal Officer so as to permit the Company to protect its
interests in confidentiality to the fullest extent possible. To the fullest
extent provided by law, you acknowledge and agree, however, that pursuant to the
Release, you are waiving any right to recover monetary damages or any other form
of personal relief in connection with any such charge, action, investigation or
proceeding. To the extent you receive any personal or monetary relief in
connection with any such charge, action, investigation or proceeding, the
Company will be entitled to an offset for the payments made pursuant to
Paragraph 3 of this Agreement, to the fullest extent provided by law.

 

 

b.

Nothing in this Agreement, the Release, the Confidentiality, Non-Competition,
and Non-Solicitation Agreement, or the Employment Agreement, restricts or
prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation.  However, to the maximum
extent permitted by law, you are waiving your right to receive any individual
monetary relief from the Company or any others covered by the Release resulting
from such claims or conduct, regardless of whether you or another party has
filed them, and in the event you obtain such monetary relief the Company will be
entitled to an offset for the payments made pursuant to this Agreement.  This
Agreement does not limit your right to receive an award from any Regulator that
provides awards for providing information relating to a potential violation of
law.  You do not need the prior authorization of the Company to engage in
conduct protected by this Paragraph, and you do not need to notify the Company
that you have engaged in such conduct.

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

9.

Severability.  If any provision of this Agreement is held to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced

--------------------------------------------------------------------------------

 

to the maximum extent possible.  Further, if any portion of this Agreement is
held to be overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.

 

10.

Breach of Agreement.  You agree that if you breach any of your commitments
contained in this Agreement, it will constitute a material breach as to which
the Company may seek all relief available under the law or at equity, and the
Company will be relieved of its obligations pursuant to Paragraph 3 of this
Agreement. You further acknowledge that your breach of the promises set forth in
this Agreement will cause the Company irreparable harm for which there is no
adequate remedy at law, and you therefore consent to the issuance of an
injunction in favor of the Company enjoining the breach of any of those promises
by any court of competent jurisdiction.

 

11.

Acknowledgments.  You hereby acknowledge that:

 

a.

The Company advises you to consult with an attorney before signing this
Agreement or the Release;

 

b.

You have obtained independent legal advice from an attorney of your own choice
with respect to this Agreement and the Release, or you have knowingly and
voluntarily chosen not to do so;

 

c.

You have had a minimum of twenty-one (21) days to review and consider this
Agreement and the Release.  You and the Company agree that changes made to this
Agreement and the Release, whether material or immaterial, do not restart the
running of this twenty-one (21) day review period;

 

d.

If you knowingly and voluntarily choose to do so, you may accept the terms of
this Agreement before the twenty-one (21) day consideration period provided for
in Paragraph 11(c) above has expired;

 

e.

You are signing this Agreement and the Release voluntarily and of your own free
will and agree to abide by all the terms and conditions contained herein;

 

f.

You have a right to revoke the Release by notifying the Company representative
designated in Paragraph 14 in writing within seven (7) days of your execution of
the Release;

--------------------------------------------------------------------------------

 

g.

In exchange for your waivers, releases and commitments set forth in this
Agreement and the Release, including your waiver and release of all claims
arising under the Age Discrimination in Employment Act, the payments and other
benefits that you are receiving pursuant to this Agreement (i) are in full
discharge of any and all liabilities and obligations of the Company to you,
monetarily or with respect to employee benefits or otherwise, including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or any
alleged understanding or arrangement between you and the Company ; (ii) exceed
any payment, benefit, or other thing of value to which you might otherwise be
entitled under any policy, plan or procedure of the Company and/or any agreement
between you and the Company; and (iii) are just and sufficient consideration for
the waivers, releases and commitments set forth in this Agreement and the
Release; and

 

h.

No promise or inducement has been offered to you, except as expressly set forth
herein, and you are not relying upon any such promise or inducement in entering
into this Agreement or the Release

 

 

12.

Section 409A of the Code.  Notwithstanding the other provisions hereof, this
letter agreement is intended to comply with the requirements of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with section 409A of the Code.  Any amounts payable solely
on account of an involuntary separation from service within the meaning of
section 409A of the Code shall be excludible from the requirements of section
409A of the Code, either as involuntary separation pay or as short-term deferral
amounts to the maximum possible extent.  Any reimbursements or in-kind benefits
provided under this letter agreement shall be made or provided in accordance
with the requirements of section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this letter agreement, (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

13.

Miscellaneous.

 

a.

Entire Agreement.  Subject to Paragraphs 6 and 7, you understand that this
Agreement constitutes the complete understanding between the Company and you,
and supersede any and all agreements, understandings, and discussions, whether
written or oral, between you and the Company (including, without limitation, the
Employment Agreement (except as set forth in Paragraphs 6 and 7).  No other
promises or agreements shall be binding unless in writing and signed by both the
Company and you after the execution of this Agreement.

--------------------------------------------------------------------------------

 

b.

No Admission.  This Agreement is not intended, and shall not be construed, as an
admission that the Company has violated any federal, state, or local statute,
order, law, ordinance, regulation or the like or common law, breached any
contract or committed any wrong whatsoever against you.

 

c.

Construction.  Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 

d.

Assignment.  This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.

 

e.

Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Arizona without regard to the principles of
conflicts of law.

 

f.

Headings and Captions.  The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of the
Agreement and shall not be employed in the construction of the Agreement.

 

14.

Acceptance.  You may accept this Agreement by signing it and returning it to
Sprouts Farmers Market, Inc., 5455 East High Street, Suite 111, Phoenix, Arizona
85054, Attention:  Chief Legal Officer.  In the event you do not accept this
Agreement or the Release, or you revoke the Release, this Agreement shall be
deemed automatically null and void, and the Company shall have no obligations
hereunder, including but not limited to an obligation to provide the payments
and benefits pursuant to Paragraph 3.

 

15.

Counterparts.  This letter may be executed in one or more counterparts, all of
which will be considered one and the same agreement, and will become a binding
agreement when one or more counterparts have been signed by each party and
delivered to the other party.

 

Sincerely,

 

SPROUTS FARMERS MARKET, INC.

 

By:      /s/ Brandon Lombardi

 

Name:Brandon Lombardi

Title:Chief Human Resources and Legal Officer

 

 

 

 




--------------------------------------------------------------------------------

UNDERSTOOD, AGREED TO

AND ACCEPTED WITH THE

INTENTION TO BE LEGALLY BOUND:

 

 

/s/ Amin Maredia



Amin Maredia

 

Date: November 29, 2018